The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2014

                                      No. 04-14-00500-CR

                                      Edward ROMERO,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3128
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        On August 11, 2014, court reporter Debra Doolittle filed her second notice of late record
contending the appellant is not entitled to appeal without paying the fee. On August 21, 2014,
the trial court made a finding that the appellant was indigent and appointed counsel. On
September 2, 2014, Ms. Doolittle was notified by the clerk of this court that appellant was
determined to be indigent and appointed counsel. The reporter’s record is due to be filed no later
than September 26, 2014. Absent extenuation circumstances, no further extensions will be
granted.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court